Title: To Thomas Jefferson from John Garland Jefferson, 21 October 1792
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Monticello October 21. 1792.

I received your favor by Mrs. Carr about ten days ago. I shoud have been happy to have seen you while [you] were in Virginia; but that it was not convenient for you to send for me, was sufficient to prevent me from wishing it. Some days before the receipt of your letter, Mr. John Shelton of Goochland offered to board me if I would pay him by the quarter, to which I agreed; as I knew it would be in my power to make good this agreement, if matters were regulated as they were last year: and I hope the new regulation which has taken place, will make no difference. The season is now fast advancing which renders a supply of winter clothes necessary; I must therefore agreeable to your directions, request the favor of you to furnish me with the means of procuring them. My resources are unknown to the merchants of Richmond, if therefore I shoud apply to them for credit, in the course of human probabilities, […] I shoud have my feelings wounded by a denial, and I had rather not run the risque; if it is agreeable to you, I had rather have an order for money, than credit for goods. If I have the cash, I can have better choise, and make better bargains, and these things with me are matters of no little consequence. The amount of clothes, taylors, and shoemakers bills last winter, which was the first winter I ever acted for myself, was about twenty pounds: ten pounds I found sufficient for the expences of the spring; and the balance of what you allowed me, which was twenty pounds, was just enough to pay for board. My little affairs I may say with truth, were managed with the utmost oeconomy, and attention; nor did a ball, or a play call forth one shilling. These are amusements I can readily dispense with, to live independent of the world, all but my generous benefactor, and to set out with no other disadvantages, than those which are incident to poverty. I expect that in one year, which is the time you supposed it would require, I shall finish my course of reading. I might perhaps have finished sooner; but I think this winter had better be employed in reading greek, and roman history, which I imagine you supposed I had read. By directing my letters to Mr. George Jefferson of Richmond, I shall get them sooner than by any other person. Adieu my dear  Sir, and believe me to be with the most grateful esteem, Your most obliged, and very hble servant,

Jno G: Jefferson

